Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (this “Agreement”) is made and entered into this 3rd
day of March 2020 (the “Effective Date”), by and between Semtech Corporation, a
Delaware corporation (the “Company”), and James J. Kim (“Executive”).

RECITALS

Executive is currently employed by the Company as its Executive Vice President,
Worldwide Sales. Executive has announced his intention to retire from the
Company, and Executive and the Company desire to provide for the transition of
Executive’s duties and responsibilities on the terms and conditions set forth
herein.

Executive and the Company are parties to an Amended and Restated Indemnification
Agreement dated as of November 29, 2010 (the “Indemnification Agreement”), an
Invention Assignment and Secrecy Agreement dated as of March 24, 1986 (the
“First Confidentiality Agreement”), and an Employee Confidentiality Agreement
and Proprietary Rights Assignment dated as of May 27, 1998 (the “Second
Confidentiality Agreement”).

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Company and Executive agree as follows:

1.    Retirement. Executive hereby voluntarily and irrevocably resigns his
position as an officer and employee of the Company, and from each and every
other position (as an officer, director, employee, member, manager and in any
other capacity) with the Company and each of its affiliates that Executive may
hold, effective April 3, 2020 (the “Separation Date”). As part of his
transition, Executive acknowledges and agrees that the Company may change his
title and responsibilities prior to the Separation Date, but Executive shall
continue to report to the Company’s Chief Executive Officer until the Separation
Date.

2.    Transition. Executive agrees to be reasonably available, if and as may be
requested by the Company, over the period of one year following the Separation
Date to provide such help and support as the Company may reasonably request
regarding (a) the transition of the responsibilities and duties that Executive
had prior to his retirement from the Company, and (b) such other matters as may
be within the scope of Executive’s experience and knowledge with respect to the
period of his employment with the Company. Executive’s services pursuant to this
Section 2 shall be as an independent contractor to the Company (and not as an
employee) for which he will be entitled to no additional compensation or
benefits (beyond the compensation and benefits provided for in Section 3).

3.    Compensation. Executive agrees that the Company has paid Executive all
wages, bonuses, commissions and any other compensation earned by Executive
during his employment with the Company (or any of its affiliates). From the
Effective Date through the Separation Date, the Company shall continue to pay
Executive his regular base salary in accordance with the Company’s regular
payroll practices and Executive shall continue to be eligible to participate in
the Company’s health, welfare and retirement programs applicable to the
Company’s employees

 

1



--------------------------------------------------------------------------------

generally (in accordance with the applicable terms and conditions of such
programs as they are in effect from time to time). Executive has been paid his
bonus for fiscal year 2020, and he will not be entitled to any bonus, equity
award grant in, or other incentive with respect to fiscal year 2021. Executive’s
past equity award grants from the Company will continue to be governed by the
terms and conditions of the applicable written award agreements from the Company
evidencing such awards. Following the Separation Date, Executive will not be
entitled to receive any further compensation or benefits arising out of his
employment or any other relationship with the Company or any of its affiliates,
except as provided below in this Section 3. Executive agrees to promptly submit
any business expenses he incurred during his employment with the Company (to the
extent not previously reimbursed) in accordance with the Company’s expense
reimbursement policies. Executive’s coverage under the Company’s group
healthcare insurance plan will end for the month in which the Separation Date
occurs; provided, however, that Executive will be eligible to continue
healthcare coverage for Executive and his eligible dependents under the
Company’s group health insurance plans in accordance with COBRA, provided that
Executive makes a timely election for COBRA coverage and Executive pays the
monthly COBRA premiums necessary to continue such coverage. Executive and the
Company agree that, effective immediately, Executive is no longer a participant
in the Semtech Corporation Executive Change in Control Retention Plan and that
Executive is not (and will not be) entitled to benefits under any other
severance plan, policy or arrangement of the Company or any of its affiliates.

In consideration of Executive’s agreements, transition support, and releases set
forth in this Agreement, and subject to the Release Condition set forth below,
the Company agrees to pay or provide Executive with (a) a total payment of
$966,000 payable as set forth in the following sentence, and (b) the COBRA
Benefit set forth in the following paragraph (together, the “Transition
Benefits”). The total cash payment of $966,000 shall be payable in biweekly
installment payments (approximately $37,153 per installment), with the first
installment payable on April 17, 2020 and continuing on the Company’s regular
pay dates until the final installment is paid approximately one year later. Each
such installment payment shall be subject to all applicable withholding
requirements as wages, including any withholding amounts that may be required in
respect of the COBRA Benefit.

The “COBRA Benefit” is that the Company will (subject to the Release Condition)
pay or reimburse Executive for his premiums charged to continue medical coverage
pursuant to COBRA (including any applicable extension of Federal COBRA coverage
through Cal-COBRA), at the same or reasonably equivalent medical coverage for
Executive (and, if applicable, Executive’s eligible dependents) as in effect
immediately prior to the Separation Date, to the extent that Executive elects
such continued coverage; provided that the Company’s obligation to make any
payment or reimbursement pursuant to this paragraph shall commence with
continuation coverage for the month following the month in which the Separation
Date occurs and shall cease with continuation coverage for the twenty-third
month following the month in which the Separation Date occurs (or, if earlier,
shall cease upon the first to occur of Executive’s death, the date Executive
becomes eligible for coverage under the health plan of a future employer, or the
date the Company ceases to offer group medical coverage to its active executive
employees or the Company is otherwise under no obligation to offer COBRA or
Cal-COBRA continuation coverage to Executive). To the extent Executive elects
COBRA coverage, he shall notify the Company in writing of such election prior to
such coverage taking effect and

 

2



--------------------------------------------------------------------------------

complete any other continuation coverage enrollment procedures the Company may
then have in place. The Company’s obligations as to payments or reimbursements
pursuant to this paragraph are subject to the Company’s ability to comply with
applicable law and provide such benefit without resulting in adverse tax
consequences. Executive agrees to make arrangements satisfactory to the Company
to provide for any withholding amounts in connection with the COBRA Benefit,
should any withholding be required in connection with the COBRA Benefit at a
time when no payment is due to Executive pursuant to the immediately preceding
paragraph.

Executive acknowledges and agrees that the Transition Benefits on the terms and
conditions set forth above constitute payments and benefits that Executive would
not otherwise be entitled to receive without entering into this Agreement and
satisfying the Release Condition, and constitute valuable and adequate
consideration for the terms, conditions, and releases provided by Executive in
this Agreement and in the Release Agreement (as defined below). Notwithstanding
anything to the contrary in this Agreement, if Executive revokes this Agreement
or the Release Agreement, or any portion of either of them, pursuant to
Section 4 of the Release Agreement or any revocation right provided by
applicable law, then Executive shall have no obligation to provide transition
services following the Separation Date pursuant to Section 2 and the Company
shall have no obligation to pay or provide Executive with any of the Transition
Benefits.

The “Release Condition” is that Executive must, on or following the Separation
Date but not later than twenty-one days following the Separation Date, execute
and return to the Company a Release Agreement in the form attached hereto as
Exhibit A (“Release Agreement”) and Executive must not revoke such release
pursuant to its terms or any revocation right afforded by applicable law.

4.    Confidentiality Agreement; Indemnification Agreement. Concurrently with
entering into this Agreement, Executive and the Company are entering into a new
Confidential Information, Non-Competition, Invention Assignment, and
Non-Solicitation Agreement (the “New Confidentiality Agreement”). The New
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms. The Indemnification Agreement shall remain in full force and
effect in accordance with its terms.

5.    Miscellaneous.

5.1    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

5.2    Amendments. This Agreement may not be modified or amended except in a
writing signed by an authorized officer of the Company and by Executive.

5.3    No Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.

 

3



--------------------------------------------------------------------------------

5.4    Severability. To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

5.5    Assignment and Successors.

(a) This Agreement is personal to Executive and shall not be assignable by
Executive. This Agreement shall be binding upon Executive’s heirs, executors,
administrators and other legal representatives.

(b) The Company may assign its rights and obligations under this Agreement, and
this Agreement shall inure to the benefit of and be binding upon the Company and
its respective successors and assigns. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires ownership of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.

5.6    Tax Matters. The Company and Executive intend that all payments made and
benefits provided under this Agreement are either exempt from or comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) so that none of the payments or benefits
will be subject to the adverse tax penalties imposed under Section 409A, and any
ambiguities herein will be interpreted to be so exempt. The payments and
benefits referenced and provided for in this Agreement are subject to all
applicable withholding requirements. Except for the Company’s withholding right,
Executive will be solely responsible for any and all taxes that may be due with
respect to the payments and benefits referenced and provided for in this
Agreement.

5.7    Entire Agreement. This Agreement, together with the Indemnification
Agreement, the First Confidentiality Agreement, the Second Confidentiality
Agreement, and the New Confidentiality Agreement (together, the “Integrated
Agreement”), embodies the entire agreement of the parties hereto respecting the
matters within its scope and is an integrated agreement. The Integrated
Agreement supersedes all prior or contemporaneous agreements of the parties
hereto and that directly or indirectly bear upon the subject matter hereof. Any
prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof or of any portion of the Integrated
Agreement shall be deemed to have been merged into the Integrated Agreement, and
to the extent inconsistent with the Integrated Agreement, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. The Integrated Agreement is a fully integrated agreement.
There are no representations, warranties, or agreements, whether express or
implied, or oral or written, with respect to the subject matter hereof, except
as expressly set forth in the Integrated Agreement.

Any written agreement evidencing an equity award previously granted by the
Company to Executive is outside of the scope of the integration provisions of
the preceding paragraph as to the terms and conditions of the award evidenced by
such agreement.

 

4



--------------------------------------------------------------------------------

5.8    Interpretation. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.

5.9    Review of Agreement. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that it or he, as the case may be, has had
the opportunity to consult with legal counsel of its or his own choice. Each
party has cooperated in the drafting, negotiation and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such language. Executive specifically agrees and acknowledges that he
has read and understands this Agreement, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Agreement and has had ample opportunity to do so.

5.10    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by confirmed electronic transmission (including
e-mail) if sent during normal business hours of the recipient, if not, then on
the next business day; (iii) two days after being sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be
sent: (x) if to the Company, to the Company at the address of its principal
executive offices and to the attention of its General Counsel, (y) if to
Executive, to Executive at his last address as reflected in the Company’s
payroll records, or (z) in either case, at such other address as such party may
designate by ten days advance written notice to the other party hereto.

5.11    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.

5.12    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.

5.13    Counterparts. Executive and the Company agree that this Agreement may be
signed and/or transmitted in one or more counterparts by facsimile, e-mail of a
.PDF, .TIF, .GIF, .JPG or similar attachment or using electronic signature
technology (e.g., via DocuSign or similar electronic signature technology), all
of which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart, and that any such signed electronic record shall be
valid and as effective to bind the party so signing as a paper copy bearing such
party’s hand-written

 

5



--------------------------------------------------------------------------------

signature. Executive and the Company further consent and agree that (a) to the
extent a party signs this Agreement using electronic signature technology, by
clicking “sign” (or similar acknowledgement of acceptance), such party is
signing this Agreement electronically, and (b) electronic signatures appearing
on this Agreement shall be treated, for purposes of validity, enforceability and
admissibility, the same as hand-written signatures.

[The remainder of this page has intentionally been left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the Effective Date first set forth above.

 

“EXECUTIVE”

/s/ James J. Kim

James J. Kim “COMPANY” Semtech Corporation, a Delaware corporation By:  

/s/ Charles B. Ammann

  Charles B. Ammann  

Its: Executive Vice President, General Counsel and Secretary

 

7



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

1.    Resignation. I, James J. Kim (“I” or “Executive”) enter into this Release
Agreement (this “Agreement”) and deliver it to Semtech Corporation, a Delaware
corporation (the “Company”), pursuant to Section 3 of that certain Transition
Agreement, dated March 3, 2020, by and between me and the Company (the
“Transition Agreement”). I confirm that I resigned as an officer, employee,
director, manager and in each and every other capacity with Semtech Corporation,
a Delaware corporation (the “Company”) and each of its affiliates effective on
April 3, 2020 (the “Separation Date”). I agree that I have been paid all
compensation and benefits due from the Company and each of its affiliates
(including, but not limited to, accrued vacation, salary, bonus, incentive,
share of promote, and other wages), and that all payments due to me from the
Company or any of its affiliates after the Separation Date shall be determined
under the Transition Agreement.

2.    Release of Claims. I, on my own behalf and on behalf of my descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby fully and forever releases the Company, its divisions,
subsidiaries, parents, or affiliated corporations, past and present, and each of
them, as well as its and their assignees, successors, directors, officers,
stockholders, partners, representatives, attorneys, agents or employees, past or
present, or any of them (individually and collectively, “Releasees”), from, and
agree not to sue concerning, or in any manner institute, prosecute or pursue, or
cause to be instituted, prosecuted, or pursued, any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that I may possess against any of the
Releasees arising from any acts or omissions that have occurred up until and
including the date and time that I sign this Agreement (collectively, “Claims”),
including, without limitation, (a) any and all Claims relating to or arising
from my employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state or
municipal law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Fair Labor Standards
Act; the Employee Retirement Income Security Act of 1974; the federal Family
Medical Leave Act; the California Business and Professions Code; the California
Family Rights Act; the California Fair Employment and Housing Act; and the
California Labor Code; and all amendments to each such law; (c) any and all
Claims for any wrongful discharge of employment; termination in violation of
public policy; discrimination; harassment; retaliation; breach of contract, both
express and implied; breach of covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; personal injury; invasion of privacy;
false imprisonment; and conversion; (d) any and all Claims for wages, benefits,
severance, vacation, bonuses, commissions, equity, expense reimbursements, or
other compensation or benefits; and (e) any and all Claims for attorneys’ fees,
costs and/or penalties; provided, however, that the foregoing release does not
apply to any obligation of the Company to me pursuant to any of the following:
(1) the Transition Benefits provided for in the Transition Agreement; (2) any
right to indemnification that I may have pursuant to the Company’s bylaws, its
corporate charter or under any written indemnification agreement with the
Company (or any corresponding

 

A-1



--------------------------------------------------------------------------------

provision of any subsidiary or affiliate of the Company) with respect to any
loss, damages or expenses (including but not limited to attorneys’ fees to the
extent otherwise provided) that I may in the future incur with respect to any
service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (3) with respect to any rights that I may have to
insurance coverage for such losses, damages or expenses under any Company (or
subsidiary or affiliate) directors and officers liability insurance policy;
(4) any rights to continued medical and dental coverage that I may have under
COBRA; or (5) any rights to payment of benefits that I may have under a
retirement plan sponsored or maintained by the Company that is intended to
qualify under Section 401(a) of the Internal Revenue Code of 1986, as amended.
In addition, this release does not cover any Claim that cannot be so released as
a matter of applicable law. Notwithstanding anything to the contrary herein,
nothing in this Agreement prohibits me from filing a charge with or
participating in an investigation conducted by any state or federal government
agencies. However, I hereby do waive, to the maximum extent permitted by law,
the right to receive any monetary or other recovery, should any agency or any
other person pursue any claims on my behalf arising out of any claim released
pursuant to this Agreement. For clarity, and as required by law, such waiver
does not prevent me from accepting a whistleblower award from the Securities and
Exchange Commission pursuant to Section 21F of the Securities Exchange Act of
1934, as amended. I acknowledge and agree that I have received any and all leave
and other benefits that I have been and am entitled to pursuant to the Family
and Medical Leave Act of 1993.

3.    Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Accordingly, I hereby expressly waive any rights and benefits conferred by
Section 1542 of the California Civil Code and any similar provision of any other
applicable state law as to the Claims. Section 1542 of the California Civil Code
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

I acknowledge that I later may discover claims, demands, causes of action or
facts in addition to or different from those which I now know or believe to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected its terms. Nevertheless, I hereby waive, as to the Claims, any claims,
demands, and causes of action that might arise as a result of such different or
additional claims, demands, causes of action or facts.

 

A-2



--------------------------------------------------------------------------------

4.    ADEA Waiver. I expressly acknowledge and agree that by entering into this
Agreement, I am waiving any and all rights or claims that I may have arising
under the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”),
and that this waiver and release is knowing and voluntary. This waiver and
release do not, however, apply to any rights or claims that may arise under the
ADEA after the date I sign this Agreement. I further expressly acknowledge and
agree that:

(a)    In return for this Agreement, I will receive consideration beyond that
which I was already entitled to receive before executing this Agreement;

(b)    I am hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c)    I was given a copy of this Agreement on the Separation Date, and informed
that I had twenty-one (21) days within which to consider this Agreement and that
if I wished to execute this Agreement prior to the expiration of such 21-day
period I will have done so voluntarily and with full knowledge that I am waiving
my right to have twenty-one (21) days to consider this Agreement; and that such
twenty-one (21) day period to consider this Agreement would not and will not be
re-started or extended based on any changes, whether material or immaterial,
that are or were made to this Agreement in such twenty-one (21) day period after
I received it;

(d)    I was informed that I had seven (7) days following the date of execution
of this Agreement in which to revoke this Agreement, and this Agreement will
become null and void if I elect revocation during that time. Any revocation must
be in writing and must be received by the Company during the seven-day
revocation period. In the event that I exercise this revocation right, neither
the Company nor I will have any obligation under this Agreement, I shall have no
obligation to provide transition services following the Separation Date pursuant
to Section 2 of the Transition Agreement, and the Company shall have no
obligation to pay or provide me with any of the Transition Benefits provided for
in the Transition Agreement. Any notice of revocation must be sent by me in
writing to the Company (attention Charles B. Ammann, General Counsel), 200 Flynn
Road, Camarillo, California 93012, so that it is received within the seven-day
period following execution of this Agreement by me.

(e)    Nothing in this Agreement prevents or precludes me from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

5.    No Transferred Claims. I represent and warrant that I have not heretofore
assigned or transferred to any person not a party to this Agreement any released
matter or any part or portion thereof.

6.    Return of Property. I represent and warrant that I have returned to the
Company (a) all physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files and any and all other materials,
including computerized electronic information, that refer, relate or otherwise
pertain to the Company or any of its affiliates that were in my possession,
subject to my control or held by me for others; and (b) all property or
equipment that I have been issued by the Company or any of its affiliates during
the course of my employment or property or equipment that I otherwise possessed,
including any keys, credit

 

A-3



--------------------------------------------------------------------------------

cards, office or telephone equipment, computers (and any software, power cords,
manuals, computer bag and other equipment that was provided to me with any such
computers), tablets, smartphones, and other devices. I acknowledge and agree
that I am not authorized to retain any physical, computerized, electronic or
other types of copies of any such physical, computerized, electronic or other
types of records, documents, proposals, notes, lists, files or materials, and am
not authorized to retain any property or equipment of the Company or any of its
affiliates. I further agree that I will immediately forward to the Company (and
thereafter destroy any electronic copies thereof) any business information
relating to the Company or any of its affiliates that has been or is
inadvertently directed to me following the Separation Date.

7.    Miscellaneous.

7.1    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

7.2    Reliance; Amendments. The Company and the other Releasees are entitled to
rely on this Agreement and, except as provided in Section 4, this Agreement is
irrevocable by me and cannot be unilaterally changed by me. This Agreement may
not be modified or amended, in whole or in part, except in a formal, definitive
written agreement expressly referring to this Agreement, which agreement is
signed by an authorized officer of the Company and by me.

7.3    No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.

7.4    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or an arbitrator, as the case
may be, to be invalid, prohibited or unenforceable under any present or future
law, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

A-4



--------------------------------------------------------------------------------

7.5    Assignment and Successors.

(a)    This Agreement is personal to me and shall not be assignable by me. This
Agreement shall be binding upon my heirs, executors, administrators and other
legal representatives. In the event I die prior to receiving the full amount of
the payments due to me pursuant to this Agreement, any remaining payments due to
me shall be paid to my estate.

(b)    The Company may assign its rights and obligations under this Agreement,
and this Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires ownership of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.

7.6    No Representations. There are no representations, warranties, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter of this Agreement, except as expressly set forth in this
Agreement or in the Transition Agreement.

7.7    Interpretation. I have cooperated in the drafting, negotiation and
preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.

7.8    Review of Agreement. I recognize that this is a legally binding contract
and acknowledge and agree that I have had the opportunity to consult with legal
counsel of my own choice. I specifically acknowledge and agree that I have read
and understand this Agreement and the releases it contains, am entering into
this Agreement freely and voluntarily, and have been advised to seek counsel
prior to entering into this Agreement and have had ample opportunity to do so.

7.9    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.

7.10    Electronic Signatures. This Agreement may be signed and/or transmitted
by facsimile, e-mail of a .PDF, .TIF, .GIF, .JPG or similar attachment or using
electronic signature technology (e.g., via DocuSign or similar electronic
signature technology), it being understood that any such signed electronic
record shall be valid and as effective to bind the party so signing as a paper
copy bearing such party’s hand-written signature. I further consent and

 

A-5



--------------------------------------------------------------------------------

agree that (a) to the extent I sign this Agreement using electronic signature
technology, by clicking “sign” (or similar acknowledgement of acceptance), I am
signing this Agreement electronically, and (b) electronic signatures appearing
on this Agreement shall be treated, for purposes of validity, enforceability and
admissibility, the same as hand-written signatures.

7.11    No Wrongdoing. This Agreement constitutes a compromise and settlement of
any and all potential disputed claims. No action taken by either me or the
Company, either previously or in connection with this Agreement, shall be deemed
or construed to be: (a) an admission of the truth or falsity of any potential
claims; or (b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other or to any third party.

7.12    No Liens. I represent and warrant that (a) I have the capacity to act on
my own behalf and on behalf of all who might claim through me to bind them to
the terms and conditions of this Agreement; and (b) there are no liens or claims
of any lien or assignment in law or equity or otherwise of or against any of the
claims released in this Agreement.

[The remainder of this page has intentionally been left blank. Signature on the
next page.]

 

A-6



--------------------------------------------------------------------------------

I have read the foregoing Release Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this      day of          2020, at                      County,
California.

 

“Executive”

 

James J. Kim

 

A-7